Case 2:20-cv-00503-JPH-DLP Document 9 Filed 01/21/21 Page 1 of 2 PageID #: 30




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

JUAN SERRANO,                                          )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:20-cv-00503-JPH-DLP
                                                       )
WARDEN,                                                )
                                                       )
                               Respondent.             )

           ENTRY DISMISSING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

        In a prison disciplinary proceeding identified as WVD 20-02-0041, Mr. Serrano was found

guilty of violating prison rules on March 10, 2020. Dkt. 7-1. In his motion to dismiss, the

respondent reports that the only sanctions that could have affected the duration of the petitioner's

custody, a deprivation of 45 days' earned credit time, were vacated by the Indiana Department of

Correction ("IDOC") Appeal Review Officer on November 20, 2020. Dkt. 7. The IDOC returned

the lost time to Mr. Serrano. Dkt. 7-2.

        A federal court may issue a writ of habeas corpus pursuant to 28 U.S.C. § 2254(a) only if

it finds the applicant "is in custody in violation of the Constitution or laws or treaties of the United

States." Id. Because the petitioner is not "in custody" based on the sanctions imposed in the

challenged disciplinary hearing, the habeas action is moot. See Eichwedel v. Curry, 700 F.3d 275,

279 (7th Cir. 2012). A moot case must be dismissed for lack of jurisdiction. Home Care Providers,

Inc. v. Hemmelgarn, 861 F.3d 615, 620 (7th Cir. 2017).

        Accordingly, for the above reasons, the respondent's unopposed motion to dismiss this

action as moot, dkt. [7], is granted. Judgment consistent with this Entry shall now issue.




                                                   1
Case 2:20-cv-00503-JPH-DLP Document 9 Filed 01/21/21 Page 2 of 2 PageID #: 31




SO ORDERED.

Date: 1/21/2021




Distribution:

JUAN SERRANO
112300
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Monika P. Talbot
INDIANA ATTORNEY GENERAL
monika.talbot@atg.in.gov




                                      2
